Corrected
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 09/18/2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent granted on Patent Numbers 9,807,427 has been reviewed and is accepted.  The terminal disclaimer has been recorded and approved.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in a telephone interview with Manu Bansal (Reg. No. L0610) on Dec. 10, 2020 and via email on 03/18/2022.

The application has been amended as follows: 
Claims 9 and 17 are cancelled.
Independent claims 1, 10, 18 and 25 are amended as follows. 

Regarding claim 1, 
1.	(Currently Amended) A decoder for reconstructing an array of information samples encoded in a data stream, the array of information samples including spatially sampled information samples with regions of different sizes, comprising a processor;
an extractor configured for, using the processor,
extracting, from the data stream, multi-tree subdivision information and inheritance information associated with an inheritance region including a set of leaf regions, wherein each of the leaf regions has associated therewith a size and is to be reconstructed based on one or more coding parameters,
subdividing, based on the multi-tree subdivision information, the array of information samples into a plurality of regions including the inheritance region, wherein  each of the plurality of regions is associated with one of a plurality of hierarchy levels  associated with multi-tree subdivision of the array, 
determining, using the inheritance information, whether or not inheritance is to be used for the inheritance region for sharing at least one coding parameter among the set of leaf regions 
responsive to a determination that the inheritance is to be used, extracting, from the data stream, at least one syntax element associated with the inheritance region, the at least one syntax element representing a set of coding parameters including a coding parameter used in residual coding of the set of leaf regions to be shared among the set of leaf regions, which are decoded in a depth-first traversal order; and
a predictor configured for generating, using the processor, for each of the set of leaf regions, a respective prediction signal based on the shared at least one syntax element inherited from the inheritance region, wherein each of the set of leaf regions is reconstructed based on the respective prediction signal.

Regarding claim 10, 
10.	(Currently Amended) A method for reconstructing an array of information samples encoded in a data stream, the array of information samples including spatially sampled information samples with regions of different sizes, comprising:
extracting, from the data stream, multi-tree subdivision information and inheritance information associated with an inheritance region including a set of leaf regions, wherein each of the leaf regions has associated therewith a size and is to be reconstructed based on one or more coding parameters;
subdividing, based on the multi-tree subdivision information, the array of information  samples into a plurality of regions including the inheritance region, wherein each of the plurality  of 
determining, using the inheritance information whether or not inheritance is to be used for the inheritance region for sharing at least one coding parameter among the set of leaf regions 
responsive to a determination that the inheritance is to be used, extracting, from the data stream, at least one syntax element associated with the inheritance region, the at least one syntax element representing a set of coding parameters including a coding parameter used in residual coding of the set of leaf regions to be shared among the set of leaf regions, which are decoded in a depth-first traversal order;
generating, for each of the set of leaf regions, a respective prediction signal based on the shared at least one syntax element inherited from the inheritance region; and 
reconstructing each of the subset of leaf regions based on the respective prediction signal.

Regarding claim 18, 
18.	(Currently Amended) An encoder for encoding into a data stream an array of information samples including spatially sampled information samples with regions of different sizes, comprising a processor;
	an inserter for, using the processor,
inserting, into the data stream, multi-tree subdivision information relating to the subdivision and inheritance information associated with an inheritance region including a set of leaf regions, 
subdividing, based on the multi-tree subdivision information, the array of information  samples into a plurality of regions including the inheritance region, wherein each of the plurality  of regions is associated with one of a plurality of hierarchy levels associated with multi-tree  subdivision of the array, 
determining, using the inheritance information, whether or not inheritance is to be used for the inheritance region for sharing at least one coding parameter among the set of leaf regions 
responsive to a determination that the inheritance is to be used, inserting, into the data stream, at least one syntax element associated with the inheritance region, the at least one syntax element representing a set of coding parameter including a coding parameter used in residual coding of the set of leaf regions to be shared among the set of leaf regions, without inserting corresponding at least one coding parameter of each of the set of leaf regions, which are decoded in a depth-first traversal order,
wherein the at least one syntax element is to be used, during decoding, to generate, for each of the set of leaf regions, a respective prediction signal based on the shared at least one syntax element inherited from the inheritance region, and reconstruct each of the subset of leaf regions based on the respective prediction signal.

Regarding claim 25, 

a data stream stored in the non-transitory computer-readable medium, the data stream comprising information regarding an array of information samples including spatially sampled information samples with regions of different sizes,
wherein the data stream comprises multi-tree subdivision information relating to the subdivision and inheritance information associated with an inheritance region including a set of leaf regions, wherein each of the leaf regions has associated therewith a size and is to be reconstructed based on one or more coding parameters,
wherein the multi-tree subdivision information is used to subdivide the array of information samples into a plurality of regions including the inheritance region, each of the plurality of regions being associated with one of a plurality of hierarchy levels associated with  multi-tree subdivision of the array, and the inheritance information indicates a decision as to whether or not inheritance is to be used for sharing at least one coding parameter among the set of leaf regions 
if inheritance is indicated to be used, at least one syntax element associated with the inheritance region, the at least one syntax element representing a set of coding parameter including a coding parameter used in residual coding of the set of leaf regions to be shared among the set of leaf regions, without inserting corresponding at least one coding parameter of each of the set of leaf regions, which are decoded in a depth-first traversal order, wherein
the at least one syntax element is to be used, during decoding, to generate, for each of the set of leaf regions, a respective prediction signal based on the shared at least one syntax element 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim(s) 1, 10, 18, and 25, the closet prior art does not specifically teach or reasonably suggest if inheritance is indicated to be used, at least one syntax element associated with the inheritance region, the at least one syntax element representing a set of coding parameter including a coding parameter used in residual coding of the set of leaf regions to be shared among the set of leaf regions, without inserting corresponding at least one coding parameter of each of the set of leaf regions, which are decoded in a depth-first traversal order. Dependent claims 2-8, 11-16, 19-24, 26-30 are allowed for the reasons concerning the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-8, 10-16, and 18-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        03/18/2022